NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



In the Interest of B.C.S., a child.           )
                                              )
                                              )
A.L.R.,                                       )
                                              )
          Appellant,                          )
                                              )
v.                                            )      Case No.   2D17-5139
                                              )
DEPARTMENT OF CHILDREN and                    )
FAMILIES and GUARDIAN AD LITEM                )
PROGRAM,                                      )
                                              )
              Appellees.                      )
                                              )

Opinion filed August 1, 2018.

Appeal from the Circuit Court for Polk
County; Michelle Pincket, Judge.

Ita M. Neymotin, Regional Counsel, Second
District, and Joseph Thye Sexton, Assistant
Regional Counsel, Office of Criminal
Conflict and Civil Regional Counsel,
Bartow, for Appellant.

Stephanie C. Zimmerman, Children's Legal
Services, Bradenton, and Andrew
Feigenbaum, Children's Legal Services,
West Palm Beach, for Appellee Department of
of Children and Families.
Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Sara E. Goldfarb,
Appellate Counsel, Sanford, for Appellee
Guardian ad Litem Program.

PER CURIAM.


             Affirmed.


SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ, Concur.




                                        -2-